Title: To John Adams from John Cleves Symmes, 23 January 1799
From: Symmes, John Cleves
To: Adams, John



Sir
Cincinnati January 23rd: 1799

Permit me to Observe, that in October 1788, my agents at New York on my behalf entered into a Contract with the United States in Congress assembled for the grant of one million acres of land, lying east of and adjoining to the Great Miami River. On certain conditions therein set forth, which conditions of purchase I conceive have hitherto been literally complied with, and fulfilled on my part as far as I have been able to understand the Contract.
The Indian war since that period raging throughout this country, the United States seemed to have lost sight of this Contract for several years next succeeding its commencement. However in the year 1792 Congress again recalled it to mind, and were pleased by two acts to review the subject of my grant, and correct the Absurdities of boundary which had found way into the Contract for want of a more accurate knowledge of the Country contemplated.
By the acts of the 12th April and 5th May, 1792 these errors are set right: yet in no way is the validity of the grant of 1788 impaired, or even questioned. nor in any manner is the quantity of land reduced, changing only the figure of the area, and still recognizing the compliment of one million acres as the real contents of the tract granted in 1788 and intended to be confirmed to me and my associates by those two acts.
It has been matter of great concern and distress to me sir, and of most serious misfortune to many hundreds of Citizens who hold by purchase from me under my original contract that an Opinion adverse to my claims in their most extended limits of boundary should have found its way into the house of the Honble. the Senate of the United States. But so various are the impressions of the same truths on the mind of different characters—such discordant deductions drawn from the same given premises that it ceases to be matter of wonder and becomes only a subject of humiliation to man, that those of his race are so liable to misapprehension and to divide in their conclusions on the same facts; and that the laws of right and wrong, are so faintly impressed on the human mind, that in his comments on them, man so often mistake the text.
The annals of all nations furnish abundant proof of this human fallibility, and that it is not vital to the constituting a wrong in its effects, that intentional wrong be primarily contemplated by the agent of injustice. The sufferers are as absolutely ruined whose town is burned by fire-works intended only to please, as those are whose city is demolished by a cannonade of the enemy.
The two houses of Congress, equally disposed to do justice, have varied most essentially in their Opinions formed on the merits of my claim. While the Honble. house of Representatives in their session of 1797 after three months mature consideration of the subject, by a bill which passed Unanimously their Honble. house, confirmed my grant as high up in the Country, as the source of the little Miami River—Not to insist at present on the still more favorable opinion of the first official law character Mr. Attorney General Lee, in whose Opinion I have a founded claim to one million acres under certain qualifications. The Honble. the Senate most unfortunately for me, and for a whole country of Industrious Inhabitants, have lately thought otherwise; and I have suffered with others in consequence thereof beyond all calculation.
If sir, states are bound by their grants and contracts by the same principles of Moral justice that individual Men are—If it be not a sanctification of every social, legislative, and executive act, however oppressive and injurious in its tendency,—that the Measure so grievious in itself be approved by the sovereign authority of the nation—then I should be led humbly to hope, that a Citizen who has claim to property, especially a claim of free hold—suppose a County of one hundred acres only, under some former resolution of Congress for Military services to his country, could not be with held that single hundred acres by any latter act of a subsequent Congress to the contrary, and could only be concluded on the question of right by a judicial determination according to the law of the land, after being heard by counsel before some tribunal where it might be at least presumed the Court stood indifferent between the feeble petitioner and his sovereign. If, Sir, right and wrong acquire any feature, complexion or other aspect, from the magnitude or importance of the subject on which they are exercised; You will allow me sir, to infer, that my claim, of no small moment to thousands, merits a deliberate discussion before a tribunal where I may be allowed to develope the whole transaction from the first ratification of the contract to the present moment—to fortify myself on legal principles from allowed authorities—to state the difficulties I had to encounter—the sacrifices I was under the necessity of making to plant the first settlement, which in its consequences has added millions to the value of the cir-cumjacent lands of the United States—the ruinous consequences which must await hundreds of Innocent persons who have purchased lands from me, and who justly conceived that I had as good a right to sell in one part of the purchase as in another—Indeed sir, if administrative bodies in their relative intercourse with other men, are bound by the same laws, the same principles of justice which bind them in their individual capacities, a contract entered into between them and an Individual, must be governed by the same rule of conduct, which regulates the intercourse between two individuals—If I have been guilty of any departure from the literal text of the contract, I am bound to make good the damages; but not to surrender double the damages sustained by the other contracting party.—Nay further, sacrifice an innocent third party who under the faith of the aforesaid Contract, has laid out his all in the purchase of lands within the limits—exposed his life and property to the ravages of Indians, and expended the labor of many years in the improvement of those lands.—If this is law or justice, I have ever much mistaken their principles.
I have the honor to be, sir, / with the highest respect / for your person and station, / most dutifully your devoted, / very humble servant.

John Cleves Symmes